            Case 7:20-cv-02091-VB Document 21 Filed 10/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
TRUSTEES OF THE PLUMBERS AND                                  :
STEAMFITTERS LOCAL 21 ZONE 1                                  :
PENSION FUND,                                                 :
                           Plaintiff,                         :   ORDER
                                                              :
v.                                                            :   20 CV 2091 (VB)
                                                              :
P E CONTROL SERVICES LTD,                                     :
                           Defendant.                         :
--------------------------------------------------------------x

       On March 9, 2020, plaintiff Trustees of the Plumbers and Steamfitters Local 21 Zone 1
Pension Fund commenced the instant action against defendant P E Control Services LTD (“P E
Control”). (Doc. #1).

      On May 29, 2020, plaintiff docketed a proof of service indicating service on defendant on
May 21, 2020. (Doc. #7). Accordingly, P E Control had until June 11, 2020, to respond to the
complaint. See Fed. R. Civ. P. 12(a)(1)(A)(i).

      As of July 15, 2020, defendant had not answered, moved, or otherwise responded to the
complaint.

        Accordingly, by Order dated July 15, 2020, the Court ordered plaintiff, provided that
defendant remained in default, to seek a certificate of default as to defendant by July 22, 2020,
and thereafter to move, by order to show cause and in accordance with the Court’s Individual
Practices, for default judgment against defendant by August 5, 2020. (Doc. #8).

        On July 16, 2020, the Clerk issued a certificate of default. (Doc. #13). That same day,
Christopher Scott Weddle filed a notice of appearance as counsel for P E Control and requested
the Court strike the certificate of default and extend defendant’s time to answer, move, or
otherwise respond to the complaint. (Docs. ##14, 15). The Court extended to September 1,
2020, defendant’s time to answer, move, or otherwise respond to the complaint and directed the
Clerk to strike from the docket the certificate of default, which the Clerk did. (Doc. #16).

       On July 20, 2020, James Timko entered a notice of appearance on behalf of defendant.
(Doc. #17).

       On August 21, 2020, defense counsel filed a letter stating that P E Control had advised
them that it had ceased operations and was in the process of dissolution. (Doc. #18). Defense
counsel sought permission to withdraw as defendant’s counsel. (Id.).

        By text order dated August 21, 2020, the Court granted defense counsel’s motion to be
relieved and instructed them to advise their client in writing that a corporation may not appear in
court without an attorney, and that its failure to retain counsel may result in a default judgment

                                                         1
           Case 7:20-cv-02091-VB Document 21 Filed 10/15/20 Page 2 of 2




being entered against it. (Doc. #19). The Court further extended to October 1, 2020, defendant’s
time to answer, move, or otherwise respond to the complaint, and instructed defense counsel to
serve a copy of the August 21, 2020, text order on defendant and file proof of service on the
docket by August 28, 2020. (Id.). On August 25, 2020, Mr. Timko filed a certificate of service
indicating he had done so. (Doc. #20).

       To date, defendant has failed to answer, move, or otherwise respond to the complaint.

       Accordingly, the Clerk is instructed to restore to the docket the certificate of default.
(Doc. #13).

        If defendant remains in default, plaintiff is ORDERED to move, by order to show cause
and in accordance with the Court’s Individual Practices, for default judgment against defendant
by October 29, 2020. If plaintiff fails to satisfy this deadline, the Court may dismiss the case
without prejudice for failure to prosecute or failure to comply with court orders. Fed. R.
Civ. P. 41(b).

Dated: October 15, 2020
       White Plains, NY
                                              SO ORDERED:



                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge




                                                  2
